DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moen (U.S. Patent Application Publication Number 2015/0372476).
Regarding Claims 1 and 7, Moen discloses a device for preventing an entire cabinet from being powered down, applied to each node in the cabinet, the device comprising:
a diode (Figure 2, item 218); and
a first protection circuit (Figure 2, item 214),
wherein an anode of the diode is grounded (Figure 2; i.e., the anode of the diode 218 is grounded through power supply 205), a cathode of the diode is connected to an external voltage supplying copper busbar (Figure 3, item 320) via the first protection circuit (Figure 2, item 212), and the diode is connected in parallel with an external node (Figure 2, item 213); and

 
Regarding Claims 2, 8, and 11, Moen discloses wherein the first protection circuit comprises a fuse, wherein a first connection terminal of the fuse is connected to the cathode of the diode, and a second connection terminal of the fuse is connected to the external voltage supplying copper busbar; and when the diode is short-circuited, the fuse is fused, to cut off the connection line between the diode and the external voltage supplying copper busbar (paragraphs 0050, 0055, and 0056).
 
Regarding Claims 5 and 14, Moen discloses wherein a rated power of the fuse is greater than a power of the external parallel-connected node in hot-plugging and less than a power of the connected diode (paragraph 0055).
 
Regarding Claim 6, Moen discloses a cabinet, comprising: one or more devices (Figure 3, items 310) for preventing an entire cabinet from being powered down according to claim 1; a voltage supplying copper busbar (Figure 3, item 320); and one or more nodes (Figure 3, items 313), wherein each of the one or more devices for preventing an entire cabinet from being powered down is connected to the voltage supplying copper busbar in parallel with one of the nodes, and is configured to: stabilize a voltage of the parallel-connected node in hot-plugging (paragraph 0058), and cut off power supplying to the node when a short circuit occurs (paragraphs 0055-0056); the voltage supplying copper busbar is configured to provide a power supplying voltage for each of the one or more nodes (paragraph 0059); and each of the one or more nodes is configured to receive the power supplying voltage provided by the voltage supplying copper busbar (paragraph 0059).
Allowable Subject Matter
Claims 3, 4, 9, 10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 3, 9, and 12, the prior art of record does not teach “a signal pin; and a second protection circuit, wherein an input terminal of the signal pin is arranged between the cathode of the diode and the first protection circuit, and an output terminal of the signal pin is connected to the second protection circuit;  the signal pin is configured to: output a high level in a case that a voltage drop across the first protection circuit is not zero, and output a low level in a case that the voltage drop across the first protection circuit is zero;  and the second protection circuit is arranged on a hot-plugging board in the external parallel-connected node, and is configured to: control the external parallel-connected node to take power from the voltage supplying copper busbar in a case that the second protection circuit receives the high level outputted by the signal pin, and control the external parallel-connected node not to take power from the voltage supplying copper busbar in a case that the second protection circuit receives the low level outputted by the signal pin” (as recited in Claim 3, and similarly in Claims 9 and 12).
All claims that are not specifically addressed are allowable due to a dependency. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186